PER CURIAM.
This cause having been considered on the Petition for Writ of Habeas Corpus, the record of the conviction of the petitioner in the Criminal Court of Record for Hillsborough County, and the return of the respondent to the writ of habeas corpus issued on August 7, 1959, and the Court finding that the petitioner was convicted on each of four counts of an information filed in that Court on May 6, 1957, was thereafter on September 3, 1957 adjudged guilty of the offense charged in each of said counts and sentenced on the first count to imprisonment in the State Penitentiary for a period of three (3) years and sentence deferred on the three remaining counts of the information, and the Court further finding that the said first count charged a violation of the provisions of Section 562.451, Florida Statutes, F.S.A., which statute has been held invalid by the Supreme Court in the case of State v. Altman, 106 So.2d 401, and the judgment of conviction and sentence imposed upon the petitioner are void; therefore, it is,
Ordered and adjudged that the judgment and sentence entered in this cause in the Criminal Court of Record for Hills-borough County on September 23, 1957, on the first count of the aforesaid information, is hereby vacated and set aside; it is further
Ordered that the petitioner be and he is hereby remanded to the custody of the Sheriff of Hillsborough County for presentation to the Criminal Court of Record for that county for the imposition of sentence on counts two, three and four of said information.
ALLEN, C. J., KANNER and SHANNON, JJ., concur.